FILE COPY


                      THE SUPREME COURT OF TEXAS
                      Post Office Box 12248
                      Austin, Texas 78711
                                                                             (512) 463-1312



                                       October 03, 2014

Mr. Jeffrey Alan Grant                           Mr. Robert W. Doggett
4458 Laurel Drive, Unit 3                        Texas RioGrande Legal Aid, Inc.
Andrews AFB, MD 20762                            4920 North IH-35
                                                 Austin, TX 78751-2716

RE:    Case Number: 13-0277
       Court of Appeals Number: 04-12-00315-CV
       Trial Court Number: 27731

Style: DAKOTA PIKE-GRANT
       v.
       JEFFREY ALAN GRANT

Dear Counsel:

       Today the Supreme Court of Texas issued an opinion and judgment in the above-
referenced cause. You may obtain a copy of the opinion and judgment through Case Search on
our Court’s webpage at: http://www.supreme.courts.state.tx.us/.     On the Case Search page
simply enter the case number and push the Search button to find the docket page for your case.
                                                    Sincerely,



                                                    Blake A. Hawthorne, Clerk
                                                    by Claudia Jenks, Chief Deputy Clerk

cc: Mr. Keith E. Hottle
    Ms. Luz C. Balderas
    Mr. Michael S. Truesdale